MR. JUSTICE SHEA
concurring in part and dissenting in part: I concur in the opinion allowing Thomas Eaton one year’s wages and benefits as damages, but I cannot agree that he is entitled, as damages, to recover attorney fees. In the absence of a statute so allowing, or in the absence of court opinion clearly setting forth a new element of damages to be applied to cases arising under a myriad of circumstances, as they normally do, I cannot agree that attorney fees can be recovered as part of his damages.
MR. JUSTICE SHEEHY
deeming himself disqualified, did not participate in this decision.